DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout et al (US 20060013731) in view of Adams et al (WO 2015/051372).
Regarding claim 1, Stout et al teach a method for carrying out a test on a microfluidic chip having at least one microscopic channel (Abstract: microfluidic microchannel) configured to receive a liquid sample for analysis, at least one analytic electrode embedded in the channel (Para. 0062: 312 analyte sensor), a plurality of liquid-presence-sensing electrodes embedded in the channel (Para. 0062: 302 and 304 position electrodes), and a plurality of chip contacts coupled to the at least one analytic electrode and the plurality of liquid-presence-sensing electrodes (Fig. 7 shows contacts from electrode to meter 306 or control module 214), said method comprising: detecting loading of said liquid sample, on a first such microfluidic chip, based on an impedance change at a first one of said liquid-presence-sensing electrodes (Para. 0064: first position electrode); responsive to detecting said loading, on said first such microfluidic chip, starting a timer (Para. 0064: timer 308 mark the time at which liquid is first present between the first and second position electrodes); and responsive to an impedance change at least another one of said embedded liquid- presence-sensing electrodes (Para. 0064: another signal to timer when second position electrode is reached), on said first such microfluidic chip, when said timer has advanced past a first threshold but has not advanced past a second threshold, commencing application of electrokinetic signals to said at least one embedded analytic electrode (Para. 0052: 
Adams et al teach detecting an analyte in a microfluidic device using a plurality of electrodes.  Adams teach it is advantageous to provide an electrokinetic signal using dielectrophoretic electrodes as analytical electrode to identify different types of particles based on their dielectric properties in a microfluidic channel.  (Para. 0036)
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the electrode analyte sensor of Stout for the dielectrophoretic electrode sensor of Adams because they are known sensors for detecting analytes in sample flowing through microfluidics and to provide the above advantage of identifying particles by dielectric properties.
Regarding claim 2, Stout/Adams teach in said detecting and commencing application steps, said at least one embedded analytic electrode comprises one of said liquid-presence-sensing electrodes. (Stout: Para. 0071: position electrode used as reference electrode)
Regarding claim 3, Stout/Adams teach said detecting and commencing application steps, said at least one embedded analytic electrode is separate and distinct from said liquid-presence- sensing electrodes. (Fig. 7: 312 is separate from 302 and 304)
Regarding claim 4, Stout/Adams teach the at least one embedded analytic electrode comprises a dielectrophoresis electrode, and wherein, in said commencing application step, said electrokinetic signals comprise dielectrophoresis signals. (Adams: Para. 0036, 0038)
Regarding claim 5, Stout/Adams teach repeating said detecting and starting steps for another liquid sample with a second such microfluidic chip (Stout: Para. 0055: 212 is disposable having the analysis module 220 inherently teaches a second microfluidic chip used in subsequent cartridges 212); and responsive to an impedance change at said at least another one of said embedded liquid- presence-
Regarding claim 6, Stout/Adams teach  repeating said detecting and starting steps for another liquid sample with a second such microfluidic chip (Stout: Para. 0055: 212 is disposable having the analysis module 220 inherently teaches a second microfluidic chip used in subsequent cartridges 212) ; and responsive to no impedance change at said at least another one of said embedded liquid- presence-sensing electrodes prior to said timer advancing past said second threshold, outputting an error signal to indicate at least one of potential clogging, bubble formation, and high flow resistance (Stout: Para. 0050,0064-0065: feedback control uses second position detector with the timer to indicate if predetermine volume has or has not been collected.  The feedback control valve opening/closing is read on the error signal of at least one of potential clogging, bubble formation, and high flow resistance as it might be the cause of not meeting the timing).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798